Citation Nr: 1448853	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes under the provisions of 38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

REMAND

The Veteran had active duty service from March 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which finalized a finding of incompetency which had previously been proposed in a November 2007 rating decision.  The Veteran timely appealed that decision to find him incompetent.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2013; a transcript of that hearing is associated with the claims file.  

The Veteran's last VA treatment records in the claims file are from June 2013.  At his September 2013 hearing, the Veteran indicated that he last saw his VA treating physician, Dr. Carroll, relative to the question of competency in August 2013.  Therefore, a remand is necessary in order to obtain outstanding treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Also on remand, the agency of original jurisdiction (AOJ) should request a letter from the Veteran's VA treating physician for competency purposes, Dr. Carroll-or whoever is currently managing the Veteran's care-regarding the clinician's opinion on the Veteran's competency.  Then, as the Veteran's last VA examination for competency purposes was in July 2012, the AOJ should schedule him for another VA examination for competency purposes.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims his disability has changed, and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA records from the Cleveland, Chillicothe, and Cincinnati VA Medical Centers, or any other VA medical facility where the Veteran may have received treatment, since June 2013 and associate those documents with the claims file.

2.  Request that the Veteran's current VA treating physician, whether Dr. Carroll or other current treating physician, submit a letter regarding his/her opinion as the Veteran's current competency and ability to handle disbursement of funds.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine whether he is competent for VA purposes.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, to include any current VA records relevant to the question of competency, as well as any letter from the Veteran's current treating physician, and examination of the Veteran, the examiner should opine whether the Veteran is competent for VA purposes, including the question of his competency to handle disbursement of funds.  The examiner should specifically discuss the July 2012 examiner's findings and conclusions, as well as the Veteran's September 2013 testimony from his Board hearing.  All opinions must be accompanied by a clear explanation.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes under the provisions of 38 C.F.R. § 3.353.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

